Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

    Civil Case No. 14-cv-03074-CMA-KMT

    JOHANA PAOLA BELTRAN,
    LUSAPHO HLATSHANENI,
    BEAUDETTE DEETLEFS,
    ALEXANDRA IVETTE GONZALEZ,
    JULIANE HARNING,
    NICOLE MAPLEDORAM,
    LAURA MEJIA JIMENEZ,
    SARAH CAROLINA AZUELA RASCON,
    CATHY CARAMELO,
    LINDA ELIZABETH,
    GABRIELA PEREZ REYES,
         and those similarly situated,

         Plaintiffs,
    v.

    INTEREXCHANGE, INC.,
    USAUPAIR, INC.,
    GREATAUPAIR, LLC,
    EXPERT GROUP INTERNATIONAL INC., DBA EXPERT AUPAIR,
    EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
    CULTURAL HOMESTAY INTERNATIONAL,
    CULTURAL CARE, INC. D/B/A CULTURAL CARE AU PAIR,
    AUPAIRCARE INC.,
    AU PAIR INTERNATIONAL, INC.,
    APF GLOBAL EXCHANGE, NFP, DBA AUPAIR FOUNDATION,
    AMERICAN INSTITUTE FOR FOREIGN STUDY DBA AU PAIR IN AMERICA,
    ASSOCIATES IN CULTURAL EXCHANGE DBA GOAUPAIR,
    AMERICAN CULTURAL EXCHANGE, LLC, DBA GOAUPAIR,
    GOAUPAIR OPERATIONS, LLC, DBA GOAUPAIR,
    AGENT AU PAIR,
    A.P.EX. AMERICAN PROFESSIONAL EXCHANGE, LLC DBA PROAUPAIR, and
    20/20 CARE EXCHANGE, INC. DBA THE INTERNATIONAL AU PAIR EXCHANGE,

         Defendants.


                DECLARATION OF CLAIMS ADMINISTRATOR REGARDING
                     DISTRIBUTION OF NET SETTLEMENT FUND
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 2 of 14




    I, JENNIFER M. KEOUGH, declare as follows:

           1.     I am the Chief Executive Officer of JND Legal Administration LLC (“JND”).

    This Declaration is based on my personal knowledge, as well as upon information

    provided to me by experienced JND employees, and if called upon to do so, I could and

    would testify competently thereto.

           2.     I submit this declaration to update the Court regarding developments since

    the entry of the Order Granting Final Approval of Class and Collective Action Settlement on

    July 18, 2019 (Doc. # 1229, the “Order”).

                        DETERMINATION OF ELIGIBILITY FOR PAYMENT

           3.     The Order directed JND to contact potential class members who submitted

    both a Claim Form and a request for exclusion to determine their preference.              On

    August 1, 2019, JND sent an election notice to 38 potential Class Members who had

    submitted both a Claim Form and a request for exclusion asking them to confirm by

    August 15, 2019, whether they wished to be excluded from the Class Action or to submit a

    claim. The notice advised that if no response was received, they would be deemed to have

    opted out of the Class Action. Seven of the potential Class Members did not respond, and

    JND conducted additional outreach by phone in early September 2019 in an attempt to

    obtain direction.

           4.     Of the 38 potential Class Members who both submitted a Claim Form and

    requested exclusion, 28 elected to remain in the settlement and 10 elected to be excluded

    from the settlement or were excluded on the basis that they did not provide a response.

           5.     The Order also directed JND to honor Claim Forms actually received prior to

    May 16, 2019. JND received a total of 1,202 Claim Forms for the Class Action that were



                                                2
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 3 of 14




    determined to be untimely.       On August 8, 2019, JND sent an email notification to

    1,201 claimants advising them that their claim submissions had been rejected on that basis

    and sent one such rejection notice by mail to a claimant for whom no email address was

    available.

              6.    JND also sent email notifications to 13 potential Class Members whose

    request for exclusion was not timely received advising that the exclusion request had been

    rejected.

              7.    JND diligently reviewed the claim submissions in order to verify the

    information provided. Where necessary, JND conducted outreach to claimants to clarify any

    ambiguities, such as placement dates being inconsistent or omitted, placement states being

    missing, or visa sponsors not being provided on the form for one or more placements. After

    resolving all outstanding queries, JND identified 13,602 Class Members who were entitled

    to receive a payment as a claimant in the Class Action and/or a participant in the Collective

    Action.

                   DETERMINATION OF DISTRIBUTABLE SETTLEMENT AMOUNT

              8.    Between August 5, 2019, and October 10, 2019, a total of 20 deposits totaling

    $65,500,000.00 were received in the settlement account established for distribution of the

    settlement funds, representing payment of the Defendants’ respective shares of the

    settlement amount. A payment of $0.01 was also received on October 7, 2019, in respect

    of a bank test deposit.

              9.    On October 11, 2019, JND issued a wire transfer to Class Counsel in the

    amount of $26,271,071.33, representing payment of the amounts awarded by the Court in




                                                  3
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 4 of 14




    its Order Granting Plaintiffs’ Motion for Attorneys’ Fees and Expenses (Doc. # 1230),

    resulting in a net distributable settlement amount of $39,228,928.68.

          NATURE OF SETTLEMENT PAYMENTS, TAX INFORMATION REQUESTS

           10.    In order to ensure that settlement payments were correctly reported, JND

    sought direction from a certified public accounting firm, Miller Kaplan, as to the proper tax

    treatment of payments issued pursuant to the terms of the Stipulation and Agreement of

    Settlement and the Plan of Allocation. Miller Kaplan advised that based on the wording of

    the settlement and attendant orders, Participation Bonuses were considered miscellaneous

    income and that other distributions were considered wages.

           11.    Between February 6, 2020, and February 7, 2020, JND sent an email notice

    to those claimants who had been determined to be eligible to receive a settlement benefit

    that included a component that would be subject to tax reporting, requesting that the au

    pairs submit appropriate tax forms. JND also updated the website to include an additional

    page in English containing answers to common questions about why this information was

    being requested and links to each of the forms mentioned in the email notice.1

           12.    Claimants were initially asked to provide the requested information within

    14 days. A reminder notice was sent to affected claimants on February 12, 2020. And a

    further notice was sent on February 18, 2020, advising that the response deadline had been

    extended to March 20, 2020. JND collated the information provided in the tax responses

    and, based on that information, made a determination for each au pair as to how each

    settlement benefit was to be treated for tax purposes.




    1Although this page is no longer linked on the website, it can be viewed at
    www.aupairclassaction.com/tax.
                                                 4
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 5 of 14




                         DETERMINATION OF SETTLEMENT BENEFITS

           13.    In accordance with the Plan of Allocation, JND first allocated Participation

    Bonuses totaling $563,300.00, comprising 11 payments of $5,000.00 to each Plaintiff,

    89 payments of $1,000.00 to each Settlement Class Member who was deposed, and

    4,193 payments of $100.00 to each Settlement Class Member who opted in to the Collective

    Action. The remaining funds in the amount of $38,665,628.68 were allocated to Claiming

    Class Members in accordance with the breakdown reproduced in the Plan of Allocation.

           14.    After allocating the funds in the manner described, JND calculated the amount

    required for payment of employer payroll taxes in respect of settlement benefits other than

    Participation Bonuses to be $3,409,838.05. JND then calculated the employee payroll taxes

    for each Claiming Class Member, the aggregate amount of which was $10,660,828.79.

    Lastly, JND determined the amount of backup withholding required, if any, in respect of all

    settlement benefits, which totaled $1,867,222.00 and comprised $23,550.00 in withholding

    applicable to Participation Bonuses and $1,843,672.00 in withholding applicable to other

    benefits. After taking into account the amounts to be paid in respect of payroll taxes and

    withholding, the net amount to be distributed to the Settlement Class totaled

    $23,291,039.84.

                          DISTRIBUTION OF SETTLEMENT BENEFITS

           15.    Between February 28, 2020, and April 27, 2020, JND issued settlement

    benefits to all Settlement Class Members who had been determined to be eligible to receive

    a payment from the settlement. Settlement benefits were issued in the form of checks

    mailed via USPS with appropriate postage for international addresses in over 75 foreign

    countries. Checks issued as part of the initial distribution had a validity period of 180 days.



                                                  5
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 6 of 14




    Where required, checks were accompanied by a W2 tax form and/or 1099 MISC tax form,

    or by one or two 1042S tax forms, as applicable. JND also paid to the IRS at the time of

    distribution those amounts due in respect of federal taxes. JND subsequently coordinated

    payments to the appropriate state agencies in respect of any state taxes owed.

           16.    Following the initial distribution of settlement checks, JND was contacted by

    three Claiming Class Members whose claims had initially been rejected as untimely but who

    provided documentation to support that they should have been treated as timely. JND was

    also contacted by seven Claiming Class Members indicating that their settlement benefit

    was incorrect due to an error on their Claim Form. After reviewing and researching these

    requests, JND issued 10 additional payments to the Claiming Class Members concerned.2

           17.    As of the date of this Declaration, 10,473 (76.9%) settlement payments had

    been cashed, representing $20,774,801.68 (89.1%) of the net settlement amount issued to

    au pairs as part of the settlement.

           18.    Where a check was returned as undeliverable and an updated address was

    located via a skip-trace search, or when requested by Class Members who had not received

    their check after approximately 60 days from the date of issue, JND has issued replacement

    checks on a rolling basis. Checks reissued prior to May 27, 2020, had a validity period of

    180 days from the date of issue. Checks reissued on or after May 27, 2020, or one month

    following completion of the initial distribution, had a void date of November 23, 2020, or 180

    days from May 27, 2020. Between May 1, 2020, and October 22, 2020, JND issued a total



    2 Although the settlement amount was fully allocated and there were no reserve funds
    available for additional payments, JND issued the additional checks as it was anticipated
    that not all checks issued as part of the settlement would be negotiated. The gross amount
    allocated in respect of these payments was $38,879.50, and the net amount paid to the
    Claiming Class Members totaled $22,680.18.
                                                  6
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 7 of 14




    of 1,705 replacement checks, including to 121 Class Members whose settlement benefits

    were reissued more than once. JND also reissued 39 payments by wire where requested

    by Class Counsel due to Class Members’ individual circumstances.

              CLASS MEMBER COMMUNICATIONS AND CHECK CASHING ISSUES

             19.   Throughout the course of the settlement, JND has corresponded with Class

    Members via both the email account and the toll-free number established for the purpose of

    this settlement. Since February 1, 2019, JND has received 46,128 emails and 6,455 calls

    to the toll-free number, resulting in 2,256 calls that were handled by agents in our Contact

    Center.

             20.   In JND’s experience, a check conversion rate in excess of 75% constitutes a

    very good outcome for distribution with a class of this size, particularly when the claimed

    checks represent almost 90% of the distributed funds. Nonetheless, many of the requests

    JND has received since distribution commenced in February 2020 related to checks not

    being received or class members not being able to cash checks.

             21.   Despite JND’s efforts to convey settlement payments to Class Members, JND

    has been contacted throughout the course of the distribution process by Class Members

    who were experiencing difficulties in receiving their settlement benefits. JND understands

    that shortly after distribution commenced, postal restrictions were put in place due to the

    spread of Covid-19.3 These restrictions have significantly affected the deliverability of

    settlement checks, particularly to certain countries where postal services were suspended

    for a period. For example, of 319 payments issued to Class members in South Africa, 197

    were returned as undeliverable, and of the 28 payments that were completed, 13 were



    3   https://about.usps.com/newsroom/service-alerts/international/welcome.htm
                                                 7
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 8 of 14




    checks cashed more than 90 days after the date of issue and 6 were payments that were

    completed by wire, meaning only 9 checks to South Africa were cashed within 90 days of

    the date of issue. Similarly, of the 57 enquiries received from Class Members in Colombia,

    approximately half indicated that they had never received their check, with the remainder

    primarily advising that although they had received their check, they were unable to deposit

    it.

           22.    In addition, Class Members from certain countries, such as the Scandinavian

    countries, advised that they were unable to negotiate their checks as banking services in

    those countries will no longer accept checks.

           23.    JND began tracking all requests relating to check cashing issues at an early

    stage and has monitored the progress of those requests throughout. Out of 903 such

    requests, 434 Class Members were subsequently able to cash their checks and 33 were

    able to receive payment via wire transfer as described in paragraph 18 above. However,

    as of the date of this Declaration, 436 Class Members have either not received the check or

    have not been able to negotiate it. JND has also monitored the delivery status by country

    of each country to which at least one settlement check was issued, and a summary report

    of the check cashing status by country is attached hereto as Exhibit A, which accurately

    summarizes business records that JND keeps in the ordinary course.

                             ALTERNATIVE PAYMENT METHODS

           24.    Although checks are the primary medium for distribution of settlement

    benefits, many au pairs who have contacted JND about their payments have requested

    payment by another method, including payment by wire transfer or via services such as

    TransferWise or PayPal. If an alternative payment method is to be considered, JND would



                                                8
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 9 of 14




    recommend offering payment by wire transfer. JND has an existing relationship with

    Signature Bank, the bank where the settlement account is established, and as evidenced

    by the wire transfers that have already been conducted, JND is already in a position to

    coordinate payments of this type. Such payments are also conducted directly via the bank

    where the funds are held, meaning no intermediary entity involved.

           25.    Furthermore, in addition to the time that would be required to allow for

    accounts to be set up with other payment providers so as to be able to make payments, in

    JND’s experience, a high number of transfers from a newly-established account, particularly

    where there are large dollar amounts involved, can be considered a sign of potentially

    fraudulent activity, and on at least one previous occasion where JND was asked to distribute

    payments via PayPal, the payments were blocked for this reason. Any such occurrence

    could cause even further undue delay of payments to Class Members.

                                      SETTLEMENT FUND

           26.    As of the date of this Declaration, the balance of the settlement account is

    $2,947,223.10, comprised principally of $2,538,918.34 from 3,139 uncashed checks and

    $453,145.49 from funds that were reserved for payment of employer payroll taxes but which

    were subsequently not required for that purpose.

           27.    Of the 3,139 uncashed checks, 1,867 are Participation Bonuses only,

    comprising nine (9) payments to Settlement Class Members who were deposed and

    1,858 payments to Settlement Class Members who opted into the Collective Action. The

    remaining 1,272 uncashed checks are payments to Settlement Class Members who

    submitted a claim for the Class Action and may have also opted into the Collective Action.

    The mean average value of checks issued to claimants that were not cashed is $1,844.18.



                                                 9
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 10 of
                                      14




                                ADMINISTRATION FEES AND COSTS

          28.    In my Declaration dated May 16, 2019, I indicated that as of April 30, 2019,

   JND had incurred costs of $175,336.69 in respect of post-settlement activities and

   anticipated incurring a further $75,000 in fees and expenses in order to bring the

   administration of the settlement to completion. This estimate was based on the projected

   work required to finalize the claims population, obtain tax information and issue checks with

   tax forms, with this work to be completed over a total period of 12 months. It did not include

   any activity relating to claims rejected as untimely and the associated class member

   communications. In addition, as part of its claim verification process, JND identified a large

   number of claims that it could not be matched to records in the Settlement Class Member

   data provided by Defendants based on the data provided in the claim submissions, and as

   a consequence, claim verification was much more involved than anticipated. Lastly, as a

   consequence of the commencement of the distribution phase coinciding with the outbreak

   of Covid-19, the distribution of benefits has been prolonged and required a much higher

   level of interaction with Settlement Class Members in an effort to ensure that they received

   their settlement benefits.

          29.    In the circumstances, JND has incurred significantly higher fees and

   expenses than projected in bringing the settlement administration to its current stage.

   Between April 2019 and November 2020, JND incurred fees totaling $805,490.75 and

   expenses totaling $75,741.80.          This includes $437,559.39 for class member

   communications by email or phone; $76,901.76 relating to distribution; $78,875.69 relating

   to tax reporting activities, and $36,724.90 for claim validation. JND has not received any

   payment for this work above the $75,000.00 originally estimated.



                                                10
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 11 of
                                      14




          30.    JND has been asked to provide an estimate for contacting approximately

   1,400 Settlement Class Members who have notified JND of their check cashing difficulties

   or who submitted a claim for the Class Action and have not cashed their check, requesting

   wire transfer instructions and collating the instructions provided by respondents,

   coordinating wire transfer payments to those individuals, and providing email confirmation

   at completion of the wire process. JND estimates the cost to be $60,950.00 plus any

   expenses that may be incurred. JND also anticipates that this process may lead to contact

   from other Settlement Class Members who had not previously notified JND of difficulties,

   and accordingly projects that the total cost of the activities described to be $65,000.



    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

    true and correct to the best of my knowledge.



    Executed on February 8, 2021, at Seattle, Washington.




                                                 11
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 12 of
                                      14




                       Exhibit A
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 13 of
                                      14
                                          Beltran, et al., v. InterExchange, Inc., et al.
                                           Case No: 14-cv-03074-CMA-KMT (D. Colo.)
                           Summary of Check Cashing Outcomes by Country (by Descending Check Count)

Country *                        Total Checks   Cleared     Not Cashed       % Cashed     % Not Cashed   $ Cashed           $ Uncashed
UNITED STATES                       5,913        4,883        1,030        82.580754%      17.419246% $9,564,868.45         $515,016.94
GERMANY                             2,061        1,930         131         93.643862%      6.356138%   $3,625,552.48        $126,444.19
BRAZIL                              1,058         875          183         82.703214%      17.296786% $1,764,634.76         $125,251.82
FRANCE                               525          447           78         85.142857%      14.857143%   $872,439.64          $40,469.45
MEXICO                               493          209          284         42.393509%      57.606491%   $437,734.63         $134,260.64
COLOMBIA                             467           54          413         11.563169%      88.436831%   $78,675.20          $410,325.22
SOUTH AFRICA                         319           28          291          8.777429%      91.222571%   $28,033.69          $468,858.35
UNITED KINGDOM                       253          212           41         83.794466%      16.205534%   $466,684.35          $29,051.77
AUSTRALIA                            219          186           33         84.931507%      15.068493%   $379,361.97          $22,897.15
THAILAND                             214          180           34         84.112150%      15.887850%   $456,616.45          $50,428.00
SPAIN                                209          175           34         83.732057%      16.267943%   $363,906.01          $22,190.03
SWEDEN                               197          133           64         67.512690%      32.487310%   $285,775.43          $81,114.36
ITALY                                184          161           23         87.500000%      12.500000%   $309,567.23          $27,398.40
AUSTRIA                              169          144           25         85.207101%      14.792899%   $304,871.15          $21,633.39
CANADA                               145          127           18         87.586207%      12.413793%   $287,105.39          $5,837.44
POLAND                               134          106           28         79.104478%      20.895522%   $251,394.55          $22,763.34
DENMARK                               98           71           27         72.448980%      27.551020%   $136,776.06          $34,156.79
CZECH REPUBLIC                        89           80            9         89.887640%      10.112360%   $209,674.72          $4,268.00
NETHERLANDS                           68           62            6         91.176471%      8.823529%    $164,065.26          $6,821.84
ARGENTINA                             60           13           47         21.666667%      78.333333%   $19,349.00           $54,221.05
SWITZERLAND                           56           44           12         78.571429%      21.428571%   $82,709.27           $10,284.07
ISRAEL                                50           44            6         88.000000%      12.000000%   $58,755.60           $2,359.06
CHINA                                 45           5            40         11.111111%      88.888889%   $10,508.87           $66,088.98
NEW ZEALAND                           38           31            7         81.578947%      18.421053%   $57,146.99           $3,538.78
JAPAN                                 34           29            5         85.294118%      14.705882%   $73,292.10           $7,813.05
CHILE                                 33           7            26         21.212121%      78.787879%    $7,730.86           $15,920.91
COSTA RICA                            33           10           23         30.303030%      69.696970%   $18,148.17           $27,841.26
SOUTH KOREA                           32           27            5         84.375000%      15.625000%   $56,131.30           $3,866.25
FINLAND                               29           18           11         62.068966%      37.931034%   $40,245.16           $5,712.67
IRELAND                               27           20            7         74.074074%      25.925926%   $43,125.36           $4,561.69
HUNGARY                               25           15           10         60.000000%      40.000000%   $34,130.43           $7,219.76
BELGIUM                               24           21            3         87.500000%      12.500000%   $49,834.63           $2,031.67
SLOVAKIA                              23           21            2         91.304348%      8.695652%    $38,407.09            $200.00
SERBIA                                22           16            6         72.727273%      27.272727%   $21,358.23            $600.00
PANAMA                                20           0            20          0.000000%     100.000000%      $0.00             $10,655.31
NICARAGUA                             17           0            17          0.000000%     100.000000%      $0.00             $22,740.93
ESTONIA                               16           5            11         31.250000%      68.750000%   $10,063.87           $16,333.42
NORWAY                                16           12            4         75.000000%      25.000000%   $23,903.96           $1,195.60
UKRAINE                               16           3            13         18.750000%      81.250000%    $4,148.15           $9,153.79
TURKEY                                15           8             7         53.333333%      46.666667%   $10,813.95           $6,339.53
ECUADOR                               14           0            14          0.000000%     100.000000%      $0.00             $18,193.59
RUSSIAN FEDERATION                    11           3             8         27.272727%      72.727273%    $4,475.83           $5,155.30
BOLIVIA                               10           1             9         10.000000%      90.000000%     $100.00            $4,444.64
LATVIA                                10           6             4         60.000000%      40.000000%   $11,945.45           $5,188.11
CROATIA                                9           8             1         88.888889%      11.111111%   $14,801.64            $100.00
EL SALVADOR                            9           4             5         44.444444%      55.555556%    $3,740.92            $500.00
PORTUGAL                               9           7             2         77.777778%      22.222222%   $20,638.03            $200.00
LUXEMBOURG                             7           5             2         71.428571%      28.571429%   $10,188.74            $767.33
NAMIBIA                                7           0             7          0.000000%     100.000000%      $0.00             $11,401.27
PERU                                   7           1             6         14.285714%      85.714286%    $1,886.78           $8,154.13
VENEZUELA                              7           0             7          0.000000%     100.000000%      $0.00             $7,665.34
BOSNIA AND HERZEGOVINA                 5           1             4         20.000000%      80.000000%     $100.00            $4,230.65
SLOVENIA                               5           3             2         60.000000%      40.000000%    $7,839.95            $200.00
TAIWAN                                 5           5             0         100.000000%     0.000000%    $12,317.80             $0.00
VIETNAM                                5           1             4         20.000000%      80.000000%    $1,932.37           $16,560.78
GUATEMALA                              4           0             4          0.000000%     100.000000%      $0.00             $3,680.26


* "Country" indicates the country currently associated with the record. Some au pairs provided a country other than their country of residence
to facilitate check cashing. Highlighted countries have a conversion rate of 25% or less.                                          Page 1 of 2
Case 1:14-cv-03074-CMA-KMT Document 1240 Filed 02/11/21 USDC Colorado Page 14 of
                                      14
                                          Beltran, et al., v. InterExchange, Inc., et al.
                                           Case No: 14-cv-03074-CMA-KMT (D. Colo.)
                           Summary of Check Cashing Outcomes by Country (by Descending Check Count)

Country *                        Total Checks   Cleared     Not Cashed       % Cashed     % Not Cashed       $ Cashed       $ Uncashed
MALAYSIA                               4           3             1         75.000000%      25.000000%        $5,504.12        $100.00
NORTH MACEDONIA                        4           0             4          0.000000%     100.000000%          $0.00          $400.00
PHILIPPINES                            4           2             2         50.000000%      50.000000%        $6,252.01       $2,432.91
ICELAND                                3           0             3          0.000000%     100.000000%          $0.00         $2,235.46
JAMAICA                                3           2             1         66.666667%      33.333333%        $4,823.71       $1,411.35
PARAGUAY                               3           0             3          0.000000%     100.000000%          $0.00          $300.00
SINGAPORE                              3           2             1         66.666667%      33.333333%        $2,607.98       $1,990.31
UNITED ARAB EMIRATES                   3           0             3          0.000000%     100.000000%          $0.00         $2,727.40
GREECE                                 2           1             1         50.000000%      50.000000%        $3,308.58        $915.52
MALTA                                  2           2             0         100.000000%     0.000000%         $6,869.44         $0.00
ROMANIA                                2           0             2          0.000000%     100.000000%          $0.00         $4,237.33
BAHRAIN                                1           0             1          0.000000%     100.000000%          $0.00          $100.00
BELARUS                                1           1             0         100.000000%     0.000000%         $1,966.81         $0.00
BOTSWANA                               1           0             1          0.000000%     100.000000%          $0.00         $3,795.53
FAROE ISLANDS                          1           0             1          0.000000%     100.000000%          $0.00         $2,163.23
INDIA                                  1           0             1          0.000000%     100.000000%          $0.00         $1,370.59
INDONESIA                              1           1             0         100.000000%     0.000000%         $1,750.94         $0.00
QATAR                                  1           1             0         100.000000%     0.000000%         $1,793.93         $0.00
SRI LANKA                              1           1             0         100.000000%     0.000000%         $2,416.24         $0.00
URUGUAY                                1           0             1          0.000000%     100.000000%          $0.00          $432.41




* "Country" indicates the country currently associated with the record. Some au pairs provided a country other than their country of residence
to facilitate check cashing. Highlighted countries have a conversion rate of 25% or less.                                          Page 2 of 2
